Citation Nr: 1707966	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.   09-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder. 

2. Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran  


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri. Thereafter, the Chicago, Illinois, RO assumed jurisdiction. 

In August 2015, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge(VLJ). A transcript of this hearing is of record. 

In October 2015, the Board dismissed the claim, at the Veteran's request, for entitlement to service connection for a bilateral hand disorder and remanded the claim for entitlement to service connection for bilateral knee and hip disorders to the Agency of Original Jurisdiction (AOJ). As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A distinct diagnosis of a disability manifested by bilateral knee pain is not shown by the competent evidence of record.  

2. A distinct diagnosis of a disability manifested by bilateral hip pain is not shown by the competent evidence of record.  





CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014);      38 C.F.R. §§ 3.102, 3.159, 3.303, (2016). 

1. The criteria for service connection for a bilateral hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA applies to the instant claims. 

VA satisfied its duty to notify the Veteran pursuant to the VCAA. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). This is satisfied by the VCAA letter sent to the Veteran in August 2007. 

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if notice is not provided prior to an initial decision, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as the issuance of a Supplemental Statement of the Case (SSOC), is sufficient to cure the timing defect. Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). The Veteran has not identified any additional sources of relevant evidence regarding his claim. Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim. See 38 U.S.C.A. § 3.159(e) (West 2014). The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the Veteran's electronic file.

The Veteran was afforded a VA examination in October 2007 and February 2012. The Board finds that the October 2007 examination is inadequate. However, the February 2012 VA examination is adequate for purposes of the issues on appeal. The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran. Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may be established under 38 C.F.R. § 3.303(b) (2016) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to inter-current causes. 38 C.F.R. § 3.303(b) (2016). For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection. Id. 
 
The Veteran contends that his bilateral knee and hip disorders started during his time as a search and rescue swimmer. He was required to kneel on the floor of a helicopter for hours. The Veteran would be on an approximately two hour flight normally and do approximately five to six simulated rescues during that time. This involved a lot of kneeling and up and down on his knees. Additionally, this required a lot of swimming in cold environments. He did not go see a doctor or seek treatment because he wanted to maintain his time as a flyer. To deal with the pain, he would self-medicate weekly with Motrin or Tylenol. During his time as a Naval Flight Officer he was required to be seated in the same position for flights that were eight to thirteen hours. The pain in his knees and hips has caused him not to be as mobile as he would like. There is fairly significant pain in both of his knees, but mainly his right. There is stiffness and pain on the top portion of his knees. Also, after the Veteran has walked for a short period he can feel a pop in his knee. Pain is in his hip during the morning or when he has been sedentary. The Veteran testified that doctors have not found arthritis in his knees or hips and there is no "smoking gun" explaining his symptoms but he has fairly significant pain. See October 2015 Hearing Transcript.      

Service treatment records reflect that during an aeromedical examination, the Veteran checked yes to joint pain, arthritis, and stiffness. There were additional comments from the flight surgeon that the Veteran had complaints of knee pain and stiffness. See July 2001 Aeromedical Examination. Also in June 2006 in another Aeromedical examination the Veteran checked yes to joint pain, arthritis, and stiffness except that he indicated that it was regarding to his hands. See June 2006 Aeromedical Examination. His June 2007 medical history report reflects him complaining of knee pain with swollen or painful joints also complaints of hip pain. He reported having occasional knee soreness. See June 2007 Report of Medical History. At his June 2007 retirement flight physical examination, the clinical evaluation of the lower extremities was normal. The physician did reflect in the summary of defects and diagnoses that the Veteran had osteoarthritis in the bilateral hands and hyperlipidemia that is controlled with Zocor. There was no diagnosis of any knee or hip disorder. See June 2007 Report of Medical history. Also, on a Veteran Report of Medical Assessment, the Veteran stated that he intended to seek VA disability for the knees, shoulders, hips, arthritis, and temporomandibular joint (TMJ). See June 2007 Report of Medical Assessment Form 2697.   

In October 2007, the Veteran underwent a VA examination. The Veteran recounted his complaints of pain in his knees and popping in his hips to the examiner. The examiner noted that the knee and hip disorder did not affect his daily living or his occupation. Upon physical examination of both knees, flexion of both knees is 140/140 and extension is 0/0. Repetitive movements of the knees did not change the range of motions because of pain, weakness, fatigue, or lack of endurance. There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement. There is no limitation on the Veteran's ability to walk or stand. The Veteran did not report any skin breakdown, callosities, or unusual shoe wear pattern because of the knees. There is no ankylosis or inflammatory arthritis in the knees. The x-ray of the right knee had an impression of no fracture, dislocation, joint effusion, or other osseous abnormality. The x-ray of the left knee had an impression of no acute fractures or dislocations, with a small ossicle seen anterior superior aspect of the patella, probably from a spur. Physical examination of both hips was reported together. Flexions on both sides were 125/125 and abduction on both sides was 45/45. Repetitive movements of the hips did not change the range of motions because of pain, weakness, fatigue, or lack of endurance. There was no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement. The Veteran reported no limitation on his ability to walk or stand. He also did not report any skin breakdown. The x-ray of the hip showed an impression of a normal study. No ankylosis or inflammatory arthritis are in the hips. For this examination, the diagnoses for the evaluation of the hips and knees were a sprain bilateral hips and knees. See October 2007 VA Examination. However, there was no etiology, opinion, or rationale from the examiner with regard to the diagnoses of sprain bilateral hips and knees. 

An available private treatment record from June 2011 showed that the Veteran sought treatment for pain in his knees. It is noted that the pop is in the anterior infra-patellar region of the Veteran's knee. An x-ray is done on the Veteran's right and left knee. Both knees had an unremarkable impression with no fractures identified or joint effusion and joint spaces are preserved. See June 2011 Private Treatment Records. 

In February 2012, the Veteran was afforded another VA examination. The examiner summarized the Veteran's relevant history prior to, during, and after service, including 2011 private treatment records. The examiner directly addressed the bilateral knees and hips. Regarding the bilateral knees, he opined there was no diagnosis of musculoskeletal pathology referable to this disability. There was no evidence of osteoarthritis in the knees. The examiner acknowledged the Veteran's symptoms and complaints, but stated these symptoms were not disabling or interfered with his activities or daily life. The examiner concluded that the symptoms are chronic but he did not find any underlying condition. He opined that, "the Veteran's subjective symptoms are chronic, by the virtue of the fact that he continued to complain, but there is no underlying diagnosable musculoskeletal condition." A 2012 x-ray of the right and left knee showed that there was no joint effusion or radiopaque foreign body. There was no evidence of lytic or blastic bony lesion and the impression was of a normal study. See VA February 2012 Examination.   

Concerning the bilateral hips, the examiner opined that there was no demonstrable pathology with reference to the hip joints. The examiner acknowledged that the 2007 examination referenced a hip strain; however there is no trauma and no restriction of activity for the Veteran. The examiner acknowledged the Veteran's symptoms and complaints, but stated these symptoms were not disabling or interfered with his activities or daily life. The examiner concluded that the symptoms are chronic but he did not find any underlying condition. He opined that, "the Veteran's subjective symptoms are chronic, by the virtue of the fact that he continued to complain, but there is no underlying diagnosable musculoskeletal condition." The x-ray of the hip showed no evidence or lytic or blastic bony lesion or no radiopaque foreign body abnormal calcification, with the impression of a normal study. See VA February 2012 Examination. 
 
Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence. See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a competent source. Lay evidence may be competent and sufficient to establish a claim for service connection. Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Moreover, a layperson is competent to report the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).The Board must then determine whether the evidence is credible or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

Based upon the evidence of record, the Board finds that the Veteran does not have current diagnoses for his claimed bilateral knee and hip disorders. The Board acknowledges the October 2007 VA examiner's opinion that the Veteran has diagnosed disabilities of sprains in both hips and knees; however, the examiner failed to provide an etiological opinion as to the diagnoses or rationale in determining that the Veteran has sprains in both hips and knees. As such, the Board finds the opinion of the October 2007 VA examiner to be of no probative value. The Board finds that the February 2012 VA examiner's finding of probative value as the examiner reviewed the Veteran's electronic file and provided a rationale for the opinion rendered. Additionally, the VA examiner opined that there were no diagnoses for the Veteran's claimed bilateral hip and knee disorders. The examiner acknowledged the Veteran's complaints relating to his hips and knees as well as the findings from October 2007 VA examination, but opined that there were no diagnosed disabilities for his claimed bilateral knee and hips disorders because there was no trauma and no restriction activity for the Veteran's hips and no evidence of osteoarthritis in his knees. The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in February 2012. See Madden v. Giber, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).      

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right knee or hip condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a knee and hip disorder as well as to determine the etiology of any condition. The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed knee and hip disorder. In any event, the Board concludes that the weight of evidence does not demonstrate a current disability. Additionally, VA and private treatment records show the Veteran's contacts with health professionals, including professionals who evaluated his complaints, have been numerous during which time no diagnoses or treatment for bilateral knee and bilateral hip disorder is shown. The Veteran stated that his knee and hip caused him pain. See October 2015 hearing transcript. Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 200).

Accordingly, in the absence of competent and credible evidence the Board finds that the weight of the evidence does not demonstrate current bilateral knee and bilateral hip disorders during the period of the claim, service connection is not warranted on any basis and the claims must be denied.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran has not presented any evidence, lay or medical, that he has arthritis manifested within one year of discharge. Rather, the overwhelming evidence shows that he does not have arthritis. Indeed, the 2007, 2011, and 2012 x-rays of the Veteran's bilateral knees and bilateral hips demonstrate that he does not have arthritis. See 2007 and 2012 VA Examination and 2011 Private Treatment Records.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied. 

Entitlement to service connection for a bilateral hip disorder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


